                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         CIVIL NO. 20-2118(DSD/KMM)


 TERRY HEGGS,

                    Plaintiff,

 v.                                                      ORDER

 JAY LINDBLOM, DEAN HIRSCH,
 SRG. CHAD DINGMAN, SRG. DEREK
 HIPPEN, SRG. SARAH
 SCHUMACHER, CALLIE HANSEN,
 RYLEE LUCKING, JASON
 RENSTROM, CORNTEYA DINGMAN,
 AUTUMN HIRSCH, LINDSEY KOHN,
 JAIL ADMINISTRATOR, COUNTY
 AND KANABEC COUNTY/MORA,

                      Defendants.



      This   matter    came   before    the   court   upon   the   report   and

recommendation of United States Magistrate Judge Kate Menendez,

dated April 16, 2021 (R&R).         No objections have been filed to the

R&R in the time period permitted.

      Accordingly, based on the R&R and the files, records, and

proceedings herein, IT IS HEREBY ORDERED that:

      1.     All   claims     against    defendants     Lindblom,     Hippen,

Schumacher, Hansen, Lucking, Renstrom, Cornteya Dingman, Autumn

Hirsh, and the Jail Administrator are dismissed for failure to

identify individualized actions;
     2.   All claims against Kanabec County/Mora are dismissed for

failure to state a claim; and

     3.   The First and Fifth Amendment claims are dismissed for

failure to state a claim.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 10, 2021
                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                2
